Citation Nr: 0733419	
Decision Date: 10/24/07    Archive Date: 11/02/07	

DOCKET NO.  06-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether termination of nonservice-connected pension benefits 
was proper, to include the question of proper calculation of 
the overpayment of $25,974.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from August 1968 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination that the 
veteran had been receiving Social Security disability 
benefits which he failed to report, which resulted in an 
overpayment of $25,974, and which resulted in the termination 
of his VA pension benefits because his Social Security 
disability benefits exceeded the allowable income for receipt 
of VA pension benefits.  The case is not ready for appellate 
review and must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The issue in this appeal was identified in the July 2006 
Statement of the Case as whether termination of VA pension 
effective in December 2003 was proper.  The Statement of the 
Case provided the veteran with the applicable laws and 
regulations governing awards and payment of VA pension, 
advised the veteran that he had been notified on multiple 
occasions of his duty to report all income from every source 
(specifically including Social Security benefits), and 
explained that his income from Social Security disability now 
exceeded the annual income allowable for payment of any VA 
pension benefits.  

However, at the time of a hearing before the undersigned in 
June 2007, the veteran reported that he was no longer 
receiving Social Security disability benefits, and he 
requested reinstatement of VA pension, and that recoupment of 
the overpayment previously created be made in partial 
payments over a period of time.  The Board is unable to 
determine from the current record whether or not the 
veteran's Social Security disability benefits have indeed 
been terminated and, if so, whether the veteran is eligible 
for reinstatement of pension.  

Additionally, during the hearing, the veteran questioned the 
validity of the debt, by way of accurate calculation of the 
overpayment previously established against him.  The 
overpayment was initially calculated at $25,974, but there 
was some indication that this had subsequently been reduced 
to $25,346.  Also, at the hearing, the veteran noted 
previously overpayments of some $750 and $1,505 which he 
believed had been previously paid by him by way of recoupment 
from ongoing pension benefits.  This testimony at the hearing 
raises the issues of the proper computation of the 
overpayment established against him, and the RO must provide 
a detailed audit which clearly and simply explains how the 
overpayment at issue was created, and its proper computation.  
Once raised, the validity (calculation) of the debt must be 
addressed first, before any other issue involving the debt 
may be addressed

There was no discussion of waiver of overpayment at the 
hearing, but correspondence on file indicates that the RO was 
searching all available VA records and the VA Debt Management 
Centers Records System to discover whether the veteran had 
filed a timely waiver request.  The Board did not identify a 
waiver request in the record on appeal, but if a timely 
waiver request exists, the RO must also develop that as an 
issue on remand in accordance with the principles governing 
equity and good conscience.  In accordance with 
38 C.F.R. § 1.963(b)(2) (1997), to be timely, a waiver of 
overpayment request must be received within 180 days 
following the date of notice of indebtedness (on or after 
April 1, 1983).  

Finally, the Board notes that the veteran was initially 
granted nonservice-connected VA pension benefits on the basis 
of an assessment that his nonservice-connected bipolar 
disorder was 70 percent disabling.  There is no evidence or 
argument that the veteran's psychiatric disability made him 
unable to understand the nature of the requirements regarding 
his receipt of VA pension benefits, nor is there any evidence 
that he has been appointed a fiduciary or guardian or payee 
for Government benefits either by VA or Social Security or 
otherwise.  Nonetheless, the competence of the veteran to 
handle his own financial affairs should at least be 
considered on remand.  

For these reasons, the appeal is REMANDED to the RO for the 
following actions:  

1.  Initially, the RO should make the 
appropriate inquiry to the Social 
Security Administration to determine 
whether the veteran remains in receipt of 
Social Security disability payments 
sufficient to warrant his continued 
termination of VA pension benefits for 
excess income.  The results of such 
inquiry must be reduced to writing and 
placed as evidence in the veteran's 
claims folder.  If the veteran's Social 
Security disability payments have been 
reduced or terminated sufficient for 
reinstatement of pension, then he should 
be considered for reinstatement of VA 
pension benefits.  

2.  Additionally, the RO should produce a 
clear and legible audit of the veteran's 
previous receipt of VA pension benefits, 
and a clear determination of how any 
overpayment remaining was calculated.  
Such audit must explain to the veteran's 
satisfaction his allegation that he had 
previous overpayments of some $750 and 
$1,505 which he argues have already been 
satisfied by either recoupment, repayment 
or other means.  The audit should also 
indicate whether and to what extent the 
veteran has repaid any amount of the 
overpayment created as a result of his 
unreported receipt of Social Security 
disability benefits.  

3.  The RO should also conduct a search 
to determine whether the veteran 
submitted a timely request for waiver and 
the results of this should also be 
reduced to a written statement for 
inclusion in the claims folder.  If a 
timely waiver request has been received, 
then the RO must undertake all necessary 
development for the purpose of a waiver 
decision in accordance with the equity 
and good conscience determination rules.  
This, of course, would include getting an 
accurate and detailed financial status 
report from the veteran.  If no timely 
waiver request has been received from the 
veteran within 180 days of his initial 
notification, then no action or 
development waiver decision would be 
necessary.

4.  After completion of the above 
development and inquiry, the RO should 
post an appropriate response to the 
veteran which explains whether or not 
pension benefits may be reinstituted, and 
whether or not recovery of an overpayment 
may be satisfied in partial withholding 
of such benefits.  This notice to the 
veteran should also include a copy of the 
calculation which fully explains and 
describes the creation of the 
overpayment.  If any decision regarding 
reinstatement, calculation of the 
overpayment, or timeliness of waiver 
request is not to the veteran's 
satisfaction, he must so state, and the 
RO must provide him with a Supplemental 
Statement of the Case which includes a 
discussion of the issues addressed in 
this remand, and he and the 
representative must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



